Exhibit 10.3






Return to:

Catherine S. Moore
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway, Suite 600
Atlanta, Georgia 30339-5947


DEED TO SECURE DEBT AND ASSIGNMENT OF RENTS

        This DEED TO SECURE DEBT AND ASSIGNMENT OF RENTS (hereafter referred to
as “Deed”) made as of April 28, 2008, by and between Wachovia Bank, National
Association, a national banking association, whose address is 171 17th Street
N.W., Building 100, Mail Code 4506, Atlanta, Georgia 30363 (“Bank”), and Roberts
Properties Residential, L.P., whose address is 450 Northridge Parkway Suite 300,
Atlanta, Georgia 30350 (“Grantor”).


W I T N E S S E T H :

        To secure payment and performance of obligations under the Forsyth Note
(as defined below), the Gwinnett Note (as defined below), this Deed to Secure
Debt, any present or future Letters of Credit issued by Bank for the account of
Grantor, other loan documents as defined in the Gwinnett Note and as defined in
the Forsyth Note (the “Loan Documents”), and swap agreements as defined in 11
U.S.C. § 101, as in effect from time to time, all other indebtedness of Grantor
to Bank whenever borrowed or incurred, whether or not reasonably contemplated by
the parties hereto as of the date hereof, and any renewals, extensions,
novations, or modifications of the foregoing (collectively the “Obligations”),
and in consideration of these premises and for other consideration. Grantor does
grant and convey unto Bank (for itself and its affiliates), its successors and
assigns, in fee simple, all of Grantor’s right, title and interest now owned or
hereafter acquired in and to each of the following (collectively, the
“Property”): (i) all those certain tracts of land in the County of Fulton, State
of Georgia described in Exhibit A attached hereto and made part hereof (the
“Land”); (ii) all buildings and improvements now or hereafter erected on the
Land; (iii) all fixtures attached to the Land or any buildings or improvements
situated thereon; and (iv) all estates, rights, tenements, hereditaments,
privileges, rents, issues, profits easements, and appurtenances of any kind
benefiting the Land; all means of access to and from the Land, whether public or
private; and all water and mineral rights. As used herein, the term “Note” means
individually or collectively, as indicated by the context, the Forsyth Note and
the Gwinnett Note; the term “Gwinnett Note” means that certain Promissory Note
dated as of December 6, 2006, in the amount of $8,175,000.00, and made by
Grantor payable to Bank, as amended by First Consolidated Amendatory Agreement
dated as of December 6, 2007, and as further amended by Second Consolidated
Amendatory Agreement and Agreement Regarding Cross-Default and
Cross-Collateralization of Loans dated as of even date herewith, which Gwinnett
Note matures on April 30, 2009; and the term “Forsyth Note” means

--------------------------------------------------------------------------------

that certain Promissory Note dated as of January 31, 2006, in the amount of
$4,077,000.00, and made by Grantor payable to Bank, as amended by First
Consolidated Amendatory Agreement dated as of January 26, 2007, and as further
amended by Second Consolidated Amendatory Agreement dated as of December 6,
2007, and as further amended by Third Consolidated Amendatory Agreement and
Agreement Regarding Cross-Default and Cross-Collateralization of Loans dated as
of even date herewith, which Forsyth Note matures on April 30, 2009.

        In the event that Grantor is the owner of a leasehold estate with
respect to any portion of the Property and Grantor obtains a fee estate in such
portions of the Property, then, such fee estate shall automatically, and without
further action of any kind on the part of the Grantor, be and become subject to
the security title and lien of this Agreement.

        TO HAVE AND TO HOLD the Property and all the estate, right, title and
interest, in law and in equity, of Grantor’s in and to the Property unto Bank,
its successors and assigns, in fee simple, forever.

        Grantor WARRANTS AND REPRESENTS that Grantor is lawfully seized of the
Property, in fee simple, absolute, that Grantor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances. Grantor further warrants and will forever defend all and singular
the Property and title thereto to Bank and Bank’s successors and assigns,
against the lawful claims of all persons whomsoever. Grantor intends that this
deed convey title as a security deed, not a mortgage, under the laws of the
State of Georgia.

        PROVIDED ALWAYS that if (i) all the Obligations (including without
limitation, all termination payments and any other amounts due under or in
connection with any swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time) secured hereunder) are paid in full, (ii) each and every
representation, warranty, agreement, covenant and condition of this Deed to
Secure Debt, and the other Loan Documents, are complied with and abided by, and
(iii) any and all swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time) secured hereunder have matured or been terminated, then Bank
shall furnish an instrument canceling this Deed to Secure Debt as provided by
law at Grantor’s cost.

        To protect the security of this Deed to Secure Debt, Grantor further
represents and agrees with Bank as follows:

         Payment of Obligations. That the Obligations shall be timely paid and
performed.

        Other Indebtedness Secured. Bank may, from time to time, without the
consent of Grantor, limit the Obligations secured hereby by releasing or
exempting certain Obligations from the security of this Deed to Secure Debt
without impairing the security for Obligations not released or exempted. The
Obligations secured by this Deed to Secure Debt may include obligations under
revolving loan accounts.

Nothing herein obligates Bank to provide credit in excess of the Obligations.

        Leases, Subleases and Easements. Grantor shall maintain, enforce and
cause to be performed all of the terms and conditions under any lease, sublease
or easement which may constitute a portion of the Property. Grantor shall not,
without the consent of Bank (which consent shall not be unreasonably withheld or
delayed), enter into any new lease of all or any portion of the Property, agree
to the cancellation or surrender under any lease of all or any portion of the
Property, agree to prepayment of rents, issues or profits (other than rent paid
at the signing of a lease or sublease), modify any such lease so as to shorten
the term, decrease the rent, accelerate the payment of rent, or change the terms
of any renewal option; and any such purported new lease, cancellation,
surrender, prepayment or modification made without the consent of Bank shall be
void as against Bank.

        Required Insurance. Grantor shall maintain with respect to the Property:
(i) during construction of any improvements on the Property, “all-risk” builders
risk insurance which must include windstorm, hail damage, fire and vandalism
(non-reporting Completed Value with Special Cause of Loss form), in an



Page 2

--------------------------------------------------------------------------------

amount not less than the completed replacement value of the improvements under
construction, naming Bank as mortgagee and loss payee; (ii) upon completion of
construction, upon occupancy of any improvements, and at all other times,
insurance against loss or damage by fire and other casualties and hazards by
insurance written on an “all risks” basis, including malicious mischief
coverage, in an amount not less than the replacement cost thereof, including
coverage for loss of rents or business interruption if applicable, naming Bank
as loss payee and mortgagee; (iii) if the Property is required to be insured
pursuant to the National Flood Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance is required in the amount equal to the
lesser of the loan amount or maximum available under the National Flood
Insurance Program, but in no event should the amount of coverage be less than
the value of the improved structure, naming Bank as mortgagee and loss payee.
If, after closing, the Property (or any part thereof) is remapped and if the
vertical improvements are determined to be located in a special flood hazard
area, Grantor must obtain and maintain a flood insurance policy. If, within
forty-five (45) days of receipt of notification from Bank that the Property has
been reclassified by FEMA as being located in a special flood hazard area,
Grantor has not provided sufficient evidence of flood insurance, Bank is
mandated under federal law to purchase flood insurance on behalf of Grantor, and
Bank will add the associated costs to the principal balance of the Note. If the
land or any portion thereof is located in a special flood hazard area, this
Agreement may be terminated by Bank at its sole option; (iv) as applicable,
insurance which complies with the workers’ compensation and employers’ liability
laws of all states in which Grantor shall be required to maintain such
insurance; and (v) liability insurance providing coverage in such amount as Bank
may require but in no event less than $1,000,000.00 combined single limit,
naming Bank as an additional insured; and (vi) such other insurance as Bank may
require from time to time.

        All property insurance policies shall contain an endorsement or
agreement by the insurer in form satisfactory to Bank that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act or
negligence of Grantor and the further agreement (within both the property and
liability policies) of the insurer waiving rights of subrogation against Bank,
and rights of set-off, counterclaim or deductions against Grantor.

        All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Bank. At least 30 days prior to the
expiration of each such policy, Grantor shall furnish Bank with evidence
satisfactory to Bank that such policy has been renewed or replaced or is no
longer required hereunder. All such policies shall provide that the policy will
not be canceled or materially amended without at least 30 days prior written
notice to Bank. In the event Grantor fails to provide, maintain, keep in force,
and furnish to Bank the policies of insurance required by this paragraph, Bank
may procure such insurance or single-interest insurance in such amounts, at such
premium, for such risks and by such means as Bank chooses, at Grantor’s expense;
provided however, Bank shall have no responsibility to obtain any insurance, but
if Bank does obtain insurance, Bank shall have no responsibility to assure that
the insurance obtained shall be adequate or provide any protection to Grantor.

        Insurance Proceeds. After occurrence of any loss to any of the Property,
Grantor shall give prompt written notice thereof to Bank.

        In the event of such loss all insurance proceeds, including unearned
premiums, shall be payable to Bank, and Grantor hereby authorizes and directs
any affected insurance company to make payment of such proceeds directly to Bank
and not to Bank and Grantor jointly. Bank is hereby authorized by Grantor to
make proof of loss if not promptly made by Grantor, settle, adjust or compromise
any claims for loss or damage under any policy or policies of insurance and
Grantor appoints Bank as its attorney-in-fact to receive and endorse any
insurance proceeds to Bank, which appointment is coupled with an interest and
shall be irrevocable as long as any Obligations remain unsatisfied. Grantor
shall pay the costs of collection, including attorneys’ fees, of insurance
proceeds payable on account of such damage or destruction Grantor shall have no
claim against the insurance proceeds, or be entitled to any portion thereof, and
all rights to the insurance proceeds are hereby assigned to Bank as security for
payment of the Obligations.



Page 3

--------------------------------------------------------------------------------

        In the event of any damage to or destruction of the Property, Bank shall
have the option of applying or paying all or part of the insurance proceeds to
(i) the Obligations in such order as Bank may determine, (ii) restoration,
replacement or repair of the Property in accordance with Bank’s standard
construction loan disbursement conditions and requirements, or (iii) Grantor.
Nothing herein shall be deemed to excuse Grantor from restoring, repairing and
maintaining the Property as required herein.

        Impositions; Escrow Deposit. Grantor will pay all taxes, levies,
assessments and other fees and charges imposed upon or which may become a lien
upon the Property under any law or ordinance (all of the foregoing collectively
“Impositions”) before they become delinquent and in any event in the same
calendar year in which they first become due. Upon request of Bank after the
occurrence of a Default, Grantor shall add to each periodic payment required
under the Note the amount estimated by Bank to be sufficient to enable Bank to
pay, as they come due, all Impositions and insurance premiums which Grantor is
required to pay hereunder. Payments requested under this provision shall be
supplemented or adjusted as required by Bank from time to time. Such funds may
be commingled with the general funds of Bank and shall not earn interest. Upon
the occurrence of a Default, Bank may apply such funds to pay any of the
Obligations.

        Use of Property. Grantor shall use and operate, and require its lessees
or licensees to use and operate, the Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property. Grantor shall not permit any unlawful use of the Property or any use
that may give rise to a claim of forfeiture of any of the Property. Grantor
shall not allow changes in the stated use of Property from that disclosed to
Bank at the time of execution hereof. Grantor shall not initiate or acquiesce to
a zoning change of the Property without prior notice to, and written consent of,
Bank.

        Maintenance, Repairs and Alterations. Grantor shall keep and maintain
the Property in good condition and repair and fully protected from the elements
to the satisfaction of Bank. Grantor will not remove, demolish or structurally
alter any of the buildings or other improvements on the Property (except such
alterations as may be required by laws, ordinances or regulations) without the
prior written consent of Bank. Grantor shall promptly notify Bank in writing of
any material loss, damage or adverse condition affecting the Property.

        Eminent Domain. Should the Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Grantor receive any notice or other information
regarding such Condemnation, Grantor shall give prompt written notice thereof to
Bank. Bank shall be entitled to all compensation, awards and other payments or
relief granted in connection with such Condemnation and, at its option, may
commence, appear in and prosecute in its own name any action or proceedings
relating thereto. Bank shall be entitled to make any compromise or settlement in
connection with such taking or damage. All compensation, awards, and damages
awarded to Grantor related to any Condemnation (the “Proceeds”) are hereby
assigned to Bank and Grantor agrees to execute such further assignments of the
Proceeds as Bank may require. Bank shall have the option of applying or paying
the Proceeds in the same manner as insurance proceeds as provided herein.
Grantor appoints Bank as its attorney-in-fact to receive and endorse the
Proceeds to Bank, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied.

        Environmental Condition of Property and Indemnity. Grantor warrants and
represents to Bank, except as reported by Grantor to Bank in writing, that: (i)
Grantor has inspected and is familiar with the environmental condition of the
Property; (ii) the Property and Grantor, and any occupants of the Property, are
in compliance with and shall continue to be in compliance with all applicable
federal, state and local laws and regulations intended to protect the
environment and public health and safety as the same may be amended from time to
time (“Environmental Laws”); (iii) the Property is not and has never been used
to generate, handle, treat, store or dispose of, in any quantity, oil, petroleum
products, hazardous or toxic substances, hazardous waste, regulated substances
or hazardous air pollutants (“Hazardous Materials”) in violation of any
Environmental Laws; (iv) no Hazardous Materials (including


Page 4

--------------------------------------------------------------------------------

asbestos, mold or lead paint in any form) are located on or under the Property
or emanate from the Property; (v) there are no unregistered underground storage
tanks on the Property that are subject to any underground storage tank
registration laws or regulations; (vi) no notice has been received with regard
to any Hazardous Material on the Property; (vii) no action, investigation or
proceeding is pending or to Grantor’s knowledge threatened which seeks to
enforce any right or remedy against Grantor or the Property under any
Environmental Law; and (viii) all licenses, permits and other governmental or
regulatory actions necessary for the Property to comply with Environmental Laws
shall be obtained and maintained and Grantor shall assure compliance therewith.

        Further, Grantor represents to Bank that no portion of the Property is a
protected wetland. Grantor agrees to notify Bank immediately upon receipt of any
citations, warnings, orders, notices, consent agreements, process or claims
alleging or relating to violations of any Environmental Laws or to the
environmental condition of the Property and shall conduct and complete all
investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from the Property.

        Grantor shall indemnify, hold harmless, and defend Bank from and against
any and all damages, penalties, fines, claims, suits, liabilities, costs,
judgments and expenses, including attorneys’, consultants’ or experts’ fees of
every kind and nature incurred, suffered by or asserted against Bankas a direct
or indirect result of: (i) representations made by Grantor in this Section being
or becoming untrue in any material respect; (ii) Grantor’s violation of or
failure to meet the requirements of any Environmental Laws; or (iii) Hazardous
Materials which, while the Property is subject to this Deed to Secure Debt,
exist on the Property. Bank shall have the right to arrange for or conduct
environmental inspections of the Property from time to time (including the
taking of soil, water, air or material samples). The cost of such inspections
made after Default (as hereinafter defined) or which are required by laws or
regulations applicable to Bank shall be borne by Grantor. However, Grantor’s
indemnity shall not apply to any negligent or intentional act of Bank which
takes place after foreclosure or satisfaction of this Deed to Secure Debt. These
indemnification obligations are in addition to General Indemnification
provisions set forth hereafter. Grantor’s Obligations under this section shall
continue, survive and remain in full force and effect notwithstanding the
repayment of the Obligations, a foreclosure of or exercise of power of sale
under this instrument, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of this instrument and the transfer of the
Property.

        Appraisals. Grantor agrees that Bank may obtain an appraisal of the
Property when required by the regulations of the Federal Reserve Board or the
Office of the Comptroller of the Currency, or any other regulatory agency or at
such other times as Bank may reasonably require. Such appraisals shall be
performed by an independent third party appraiser selected by Bank. The cost of
such appraisals shall be borne by Grantor. If requested by Bank, Grantor shall
execute an engagement letter addressed to the appraiser selected by Bank.
Grantor’s failure or refusal to sign such an engagement letter, however, shall
not impair Bank’s right to obtain such an appraisal. Grantor agrees to pay the
cost of such appraisal within 10 days after receiving an invoice for such
appraisal.

        Inspections.  Bank, or its representatives or agents, are authorized to
enter at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Deed to Secure Debt.

        Liens and Subrogation. Grantor shall pay and promptly discharge all
liens, claims and encumbrances upon the Property. Grantor shall have the right
to contest in good faith the validity of any such lien, claim or encumbrance,
provided: (i) such contest suspends the collection thereof or there is no danger
of the Property being sold or forfeited while such contest is pending; (ii)
Grantor first deposits with Bank a bond or other security satisfactory to Bank
in such amounts as Bank shall reasonably require; and (iii) Grantor thereafter
diligently proceeds to cause such lien, claim or encumbrance to be removed and
discharged.



Page 5

--------------------------------------------------------------------------------

        Bank shall be subrogated to any liens, claims and encumbrances against
Grantor or the Property that are paid or discharged through payment by Bank or
with loan proceeds, notwithstanding the record cancellation or satisfaction
thereof.

        Waiver of Grantor’s Rights. To the fullest extent permitted by law,
Grantor waives the benefit of all laws now existing or that hereafter may be
enacted providing for (i) any appraisement before sale of any portion of the
Property, (ii) in any way extending the time for the enforcement of the
collection of the Note or the debt evidenced thereby or any of the other
Obligations, and any rights to hearing prior to the exercise by Bank of any
right, power, or remedy herein provided to Bank.

        To the full extent Grantor may do so, Grantor agrees that Grantor will
not at any time insist upon, plead, claim or seek to take the benefit or
advantage of any law now or hereafter in force providing for any exemption
(including homestead exemption), appraisement, valuation, stay, extension or
redemption, and Grantor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created. Grantor further waives any and all
notices including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations.

        Payments by Bank. In the event of Default (as hereinafter defined) in
the timely payment or performance of any of the Obligations, Bank, at its option
and without any duty on its part to determine the validity or necessity thereof,
may pay the sums for which Grantor is obligated. Further, Bank may pay such sums
as Bank deems appropriate for the protection and maintenance of the Property
including, without limitation, sums to pay Impositions and other levies,
assessments or liens, maintain insurance, make repairs, secure the Property,
maintain utility service, intervene in any condemnation and pay attorneys’ fees
and other fees and costs to enforce this Deed to Secure Debt or protect the lien
hereof (including foreclosure) or collect the Obligations, without limitation,
including those incurred in any proceeding including bankruptcy or arbitration.
Any amounts so paid shall bear interest at the default rate stated in the Note
and shall be secured by this Deed to Secure Debt.

        Indemnification.  Grantor shall protect, indemnify and save harmless
Bank from and against all losses, liabilities, obligations, claims, damages,
penalties, fines, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Damages”)
imposed upon, incurred by or asserted or assessed against Bank on account of or
in connection with (i) the Loan Documents or any failure or alleged failure of
Grantor to comply with any of the terms of, or the inaccuracy or breach of any
representation in, the Loan Documents; (ii) the Collateral or any claim of loss
or damage to the Property or any injury or claim of injury to, or death of, any
person or property that may be occasioned by any cause whatsoever pertaining to
the Property or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Grantor to comply with any law, rule or regulation applicable
to it or to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), provided that such indemnity shall be effective only to the extent of
any Damages that may be sustained by Bank in excess of any net proceeds received
by it from any insurance of Grantor (other than self-insurance) with respect to
such Damages, (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, (v) any claim for brokerage fees or such
other commissions relating to the Property or any other Obligations, or (vi) any
and all liability arising from any leases related to the Property. Nothing
contained herein shall require Grantor to indemnify Bank for any Damages
resulting from Bank’s gross negligence or its willful and wrongful acts. The
indemnity provided for herein shall survive payment of the Obligations and shall
extend to the officers, directors, employees and duly authorized agents of Bank.
In the event the Bank incurs any Damages arising out of or in any way relating
to the transaction contemplated by the Loan Documents (including any of the
matters referred to in this section), the amounts of such Damages shall be added
to the Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.



Page 6

--------------------------------------------------------------------------------

        Assignment of Rents. Grantor hereby absolutely assigns and transfers to
Bank all the leases, rents, issues and profits of the Property (collectively
“Rents”). Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Grantor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name of Grantor for all such Rents. Grantor
represents there has been no prior assignment of leases or Rents, and agrees not
to further assign such leases or Rents. Upon any occurrence of Default, the
license granted to Grantor herein shall be automatically revoked without further
notice to or demand upon Grantor, and Bank shall have the right, in its
discretion, without notice, by agent or by a receiver appointed by a court, and
without regard to the adequacy of any security for the Obligations, (i) to enter
upon and take possession of the Property, (ii) notify tenants, subtenants and
any property manager to pay Rents to Bank or its designee, and upon receipt of
such notice such persons are authorized and directed to make payment as
specified in the notice and disregard any contrary direction or instruction by
Grantor, and (iii) in its own name, sue for or otherwise collect Rents,
including those past due, and apply Rents, less costs and expenses of operation
and collection, including attorneys’ fees, to the Obligations in such order and
manner as Bank may determine or as otherwise provided for herein. Bank’s
exercise of any one or more of the foregoing rights shall not cure or waive any
Default or notice of Default hereunder.

        Due on Sale or Further Encumbrance or Transfer of an Interest in
Grantor. Without the prior written consent of Bank in each instance, Grantor
shall not (i) sell, convey, transfer or encumber the Property, or any part
thereof or interest therein, whether legal or equitable, (ii) cause or permit
any transfer of the Property or any part thereof, whether voluntarily,
involuntarily or by operation of law, or (iii) enter into any agreement or
transaction to transfer, or accomplish in form or substance a transfer, of the
Property. A “transfer” of the Property includes: (a) the direct or indirect
sale, transfer or conveyance of the Property or any portion thereof or interest
therein; (b) the execution of an installment sale contract or similar instrument
affecting all or any portion of the Property; (c) if Grantor or any general
partner or member of Grantor, is a corporation, partnership, limited liability
company, trust or other business entity, the transfer, pledge, assignment or
encumbrance (whether in one transaction or a series of transactions) of any
stock, partnership, limited liability company or other ownership interests in
such corporation, partnership, limited liability company or entity including,
without limitation, changes in stockholders, partners, members, managers,
trustees, beneficiaries, or their respective interests; whether directly or
indirectly; (d) if Grantor, or any general partner or member of Grantor, is a
corporation, the creation or issuance of new stock by which an aggregate of more
than 10% of such corporation’s stock shall be vested in a party or parties who
are not now stockholders; and (e) an agreement by Grantor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases.

        The foregoing to the contrary notwithstanding, (a) if Grantor or if any
of the parties directly or indirectly comprising Grantor shall die, dissolve,
terminate or liquidate, or merge with or be consolidated into any other entity,
or shall hypothecate, pledge, mortgage or otherwise encumber all or any part of
the beneficial ownership interest in Grantor or shall attempt to do any of the
same; or (b) if Grantor shall amend or modify, in a manner which would not
adversely affect Bank, its articles of incorporation, bylaws, partnership
agreement, certificate of partnership or other charter or enabling documents,
Bank shall not unreasonably withhold, delay or condition its consent to (a) or
(b) above. Bank acknowledges that (i) the limited partners of Grantor and the
shareholders of general partner of Grantor, Roberts Realty Investors, Inc., a
real estate investment trust (hereinafter “RRI”) may, without Bank’s consent,
transfer and assign limited partnership units in Grantor and shares in RRI in
the ordinary course of business; and (ii) Grantor may complete any merger or
consolidation involving Grantor or RRI when Grantor or RRI is the surviving
entity; provided, however, that nothing herein shall release Grantor or RRI from
its obligations under the Loan Documents.

        Except as aforesaid, Bank’s consent to any conveyance or encumbrance may
be conditioned upon an increase in the interest rate specified in the Note (or
other Obligations), an extension or curtailment of the maturity of the
Obligations, or other modification of the Note or this instrument.

Page 7

--------------------------------------------------------------------------------

        Remedies of Bank on Default. Failure of Grantor or any other person
liable to timely pay or perform any of the Obligations is a default (“Default”)
under this Deed to Secure Debt. Upon the occurrence of Default the following
remedies are available, without limitation, to Bank: (i) Bank may exercise any
or all of Bank’s remedies under this Deed to Secure Debt or other Loan Documents
including, without limitation, acceleration of the maturity of all payments and
Obligations, other than Obligations under any swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time) with Bank or any of its
affiliates, which shall be due in accordance with and governed by the provisions
of said swap agreements; (ii) Bank may take immediate possession of the Property
or any part thereof (which Grantor agrees to surrender to Bank) and manage,
control or lease the same to such persons and at such rental as it may deem
proper and collect and apply Rents to the payment of: (a) the Obligations,
together with all costs and attorneys’ fees ; (b) all Impositions and any other
levies, assessments or liens which may be prior in lien or payment to the
Obligations, and premiums for insurance, with interest on all such items; and
(c) the cost of all alterations, repairs, replacements and expenses incident to
taking and retaining possession of the Property and the management and operation
thereof; all in such order or priority as Bank in its sole discretion may
determine. The taking of possession shall not prevent concurrent or later
proceedings for the foreclosure sale of the Property; (iii) Bank may apply to
any court of competent jurisdiction for the appointment of a receiver for all
purposes including, without limitation, to manage and operate the Property or
any part thereof, and to apply the Rents therefrom as hereinabove provided. In
the event of such application, Grantor consents to the appointment of a
receiver, and agrees that a receiver may be appointed without notice to Grantor,
without regard to whether Grantor has committed waste or permitted deterioration
of the Property, without regard to the adequacy of any security for the
Obligations, and without regard to the solvency of Grantor or any other person,
firm or corporation who or which may be liable for the payment of the
Obligations; and (iv) With respect to any portion of the Property governed by
the UCC, Bank shall have all of the rights and remedies of a secured party
thereunder. Bank may elect to foreclose upon any Property that is fixtures under
law applicable to foreclosure of interests in real estate or law applicable to
personal property. (b) Grantor hereby grants to Bank an irrevocable power of
attorney coupled with an interest as follows: (i) to sell the Property or any
part thereof at a sale conducted at the time and place and in the usual manner
of sheriff’s sales in the county in which the Property or a part thereof is
located after notice and advertising as required by law; (ii) to conduct such
additional sales of the Property or any part thereof until all the Property is
sold or the Obligations are satisfied; (iii) to execute and deliver to the
purchaser at such sale a deed conveying the Property in fee simple with full
warranties of title, thus divesting Grantor of any and all incidents of
ownership, equitable and legal, to the Property; (iv) to make any recitals of
fact, in the deed so delivered, deemed appropriate by Bank to confirm all right,
title and interest in the Property in such purchaser, and (v) to bid and
purchase at such sale for itself and as successful bidder, may pay any portion
of the purchase price by credit against the Obligations, (vi) to apply the
proceeds of sale of the Property, first to expenses of publication, notice and
sale, second to the Obligations and the remaining portion as required by law.

        Miscellaneous Provisions. Grantor agrees to the following: (i) All
remedies available to Bank with respect to this Deed to Secure Debt or available
at law or in equity shall be cumulative and may be pursued concurrently or
successively. No delay by Bank in exercising any remedy shall operate as a
waiver of that remedy or of any Default. Any payment by Bank or acceptance by
Bank of any partial payment shall not constitute a waiver by Bank of any
Default; (ii) Grantor represents that Grantor (a) is (1) an adult individual and
is sui juris, or (2) a corporation, general partnership, limited partnership,
limited liability company or other legal entity, duly organized, validly
existing and in good standing under the laws of its state of organization, and
is authorized to do business in each other jurisdiction wherein its ownership of
property or conduct of business legally requires such organization (b) has the
power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (c) has the power
and authority to execute, deliver and perform, and by all necessary action has
authorized the execution, delivery and performance of, all of its obligations
under this Deed to Secure Debt and any other Loan Document to which it is a
party. (iii) The provisions hereof shall be binding upon and inure to the
benefit of Grantor, its heirs, personal representatives, successors and assigns
including, without limitation, subsequent owners of the Property or any part
thereof, and shall be binding upon and inure to the benefit of Bank, its
successors and assigns and any future holder of the


Page 8

--------------------------------------------------------------------------------

Note or other Obligations; (iv) Any notices, demands or requests shall be
sufficiently given Grantor if in writing and mailed or delivered to the address
of Grantor shown above or to another address as provided herein and to Bank if
in writing and mailed or delivered to Wachovia Bank, National Association, Mail
Code VA7628, P. O. Box 13327, Roanoke, VA 24040 or Wachovia Bank, National
Association, Mail Code VA7628, 10 South Jefferson Street, Roanoke, VA 24011, or
such other address as Bank may specify from time to time and in the event that
Grantor changes Grantor’s address at any time prior to the date the Obligations
are paid in full, that party shall promptly give written notice of such change
of address by registered or certified mail, return receipt requested, all
charges prepaid. Notices to Bank must include the mail code. (v) This Deed to
Secure Debt may not be changed, terminated or modified orally or in any manner
other than by an instrument in writing signed by the parties hereto; (vi) All
references to “Bank” shall mean to “Bank (for itself and its affiliate)"; (vii)
The captions or headings at the beginning of each paragraph hereof are for the
convenience of the parties and are not a part of this Deed to Secure Debt;
(viii) If the lien of this Deed to Secure Debt is invalid or unenforceable as to
any part of the Obligations, the unsecured portion of the Obligations shall be
completely paid (and all payments made shall be deemed to have first been
applied to payment of the unsecured portion of the Obligations) prior to payment
of the secured portion of the Obligations and if any clause, provision or
obligation hereunder is determined invalid or unenforceable the remainder of
this Deed to Secure Debt shall be construed and enforced as if such clause,
provision or obligation had not been contained herein; (ix) This Deed to Secure
Debt shall be governed by and construed under the laws of the jurisdiction where
this Deed to Secure Debt is recorded; (x) Grantor by execution and Bank by
acceptance of this Deed to Secure Debt agree to be bound by the terms and
provisions hereof. Final Agreement. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

        Minimum Standards. In addition to the requirements set forth in the Loan
Documents, all surveys, insurance, title policies, construction documents,
environmental reports, payment and performance bonds, and any other due
diligence or additional documents required in connection with this Loan, shall
comply with Bank’s minimum standards in place from time to time for such
documents, which shall be provided in writing by Bank to Grantor upon request.

        Cross-Default and Cross-Collateralization of Loans. Exhibit B is
attached hereto and made a part hereof.





[Balance of this page intentionally blank]






Page 9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has duly signed and sealed this instrument
as of the day and year first above written.

      Grantor                Roberts Properties Residential, L.P.,       a
Georgia limited partnership           By:  Roberts Realty Investors, Inc.,      
        a Georgia corporation, its general partner                    
        By:  /s/ Charles R. Elliott               Name: Charles R. Elliott      
        Title: C.F.O. and Secretary                               
        (CORPORATE SEAL)  

Signed, sealed and delivered in presence of:

/s/ Carla Britton
Unofficial Witness

/s/ Joanne Roberts
Notary Public
My Commission Expires: July 27, 2010

(NOTARIAL SEAL)

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

--------------------------------------------------------------------------------


EXHIBIT B

CROSS-DEFAULT AND CROSS-COLLATERALIZATION OF LOANS

1.

In addition to the “Property” as defined in and encumbered by this Deed, the
Grantor also owns the Gwinnett Parcel (as defined below) and the Forsyth Parcel
(as defined below) (the Gwinnett Parcel, the Forsyth Parcel and the Property are
referred to herein individually as a “Borrower Property” and collectively as the
“Borrower’s Properties”).


2.

The Grantor acknowledges and agrees that all of the Borrower’s Properties will
be treated as a single project through the imposition of
cross-collateralization, cross-default and release provisions.


3.

In addition to the obligations secured by the Deed and described as
“Obligations” therein, the Security Deed also secures the payment and
performance of all obligations (the “Other Obligations”) secured by (i) that
certain deed to secure debt (the “Gwinnett Security Deed”) made by Grantor, as
grantor, to Bank, dated as of December 6, 2006 and recorded in the Office of the
Clerk of the Superior Court of Gwinnett County, state of Georgia, in Deed Book
47335, Page 0739, as amended; and (ii) that certain deed to secure debt (the
“Forsyth Security Deed”) made by Borrower, as grantor, to Lender, dated as of
January 31, 2006 and recorded in the Office of the Clerk of the Superior Court
of Forsyth County, state of Georgia, in Deed Book 4148, Page 600, as amended.
The Gwinnett Security Deed and the Forsyth Security Deed are referred to herein
either individually or collectively, as indicated by the context, as the “Other
Security Deed”. The documents, instruments and agreements executed by the
Grantor in connection with the Other Obligations including, without limitation
the Gwinnett Security Deed and the Forsyth Security Deed, are sometimes
hereinafter collectively referred to as the “Other Loan Documents”.


4.

In addition to the obligations secured by the Other Security Deed, the Other
Security Deed shall also secure the payment and performance of all obligations
secured by the Deed.


5.

Grantor represents and warrants that the lien and security title of the Other
Security Deed is a first lien and security title on the property described
therein and covered thereby and that the provisions of this Deed will not cause
intervening liens to become prior to the lien and security title of the Other
Security Deed. If any intervening lien exists or hereafter arises, Grantor shall
cause the same to be released or subordinated to the lien and security title of
the Other Security Deed, without limiting any other right or remedy available to
Bank.


6.

Except as supplemented and/or modified by this Deed, all of the terms, covenants
and conditions of the Other Security Deed and the Other Loan Documents executed
in connection therewith shall remain in full force and effect.


7.

Grantor and Bank acknowledge and agree that: the Deed shall constitute a lien,
security title or charge upon only that property described in the Deed as the
“Property”; the Gwinnett Security Deed shall constitute a lien, security title
or charge upon only that property described therein as the “Property”; and the
Forsyth Security Deed shall constitute a lien, security title or charge upon
only that property described therein as the “Mortgaged Property”.


8.

The Grantor hereby agrees and consents that the occurrence of a “Default” under
the Gwinnett Security Deed or an “Event of Default” under the Forsyth Security
Deed will be at Bank’s option a “Default” under the Deed, and no notice will be
required to be given to the Grantor in connection therewith. In the event of a
“Default” under the Gwinnett Security Deed or an “Event of Default” under the
Forsyth Security Deed, the Bank shall have the right, in its sole and absolute
discretion, to exercise any and all of its rights and remedies contained in or
arising under the Deed and the other Loan Documents with regard to any or all of
the Borrower’s Properties, including, but not limited to, an acceleration of the
indebtedness secured by the Deed and the sale of one or all of the Borrower’s
Properties in accordance with the terms of the Deed. No notice, except as may be
required by the Deed, will be required to be given to the Grantor in connection
with the Bank’s exercise of any and all of its rights and remedies after a
Default has occurred.


--------------------------------------------------------------------------------

9.

Grantor waives all rights to have all or part of the “Property” described in the
Deed, the “Property” described in the Gwinnett Security Deed or the “Mortgaged
Property” described in the Forsyth Security Deed marshaled upon any foreclosure
of the Security Deed, the Gwinnett Security Deed or the Forsyth Security Deed.
Bank shall have the right to sell, and any court in which foreclosure
proceedings may be brought shall have the right to order a sale of the Mortgaged
Property and Property described in either or all of said deeds to secure debt as
a whole or in separate parcels, in any order that Bank may designate. Grantor
makes this waiver for itself, for all persons and entities claiming through or
under Grantor and for persons and entities who may acquire a security title,
lien or security interest on all or any part of the Mortgaged Property and
Property described in any of said deeds to secure debt, or on any interest
therein.


10.

Upon a request from Grantor asking the Bank to consent to release of one or more
of the Borrower’s Properties from the cross-default and cross-collateral
provisions of this Agreement, subject to Paragraph 11. below, Bank will consent
to release a Borrower’s Property from the cross-default and cross-collateral
provisions of this Exhibit B upon (i) the payment of the applicable Release
Price (as defined below) and (ii) satisfaction of all of the Release Conditions
described in Paragraph 11 below. Any sum received by Bank in connection with a
release of the Forsyth Parcel shall be applied to the indebtedness secured by
the Forsyth Loan Documents, any sum received by Bank in connection with a
release of the Gwinnett Parcel shall be applied to the indebtedness secured by
the Gwinnett Loan Documents, and sixty-seven percent (67%) of any sum received
by Bank in connection with a release of the Fulton Parcel shall be applied to
the indebtedness secured by the Gwinnett Loan Documents and the remainder of
such sum received by the Bank shall be applied to the indebtedness secured by
the Forsyth Loan Documents. Notwithstanding any provision of this Exhibit B to
the contrary, the Grantor shall not be permitted to request a release of any of
the Borrower’s Properties from the cross-default and cross-collateral provisions
of this Exhibit B, if at the time of such request, a “Default” or “Event of
Default” exists under either the Forsyth Loan or the Gwinnett Loan. No release
of any of the Borrower’s Properties from the cross-default and cross-collateral
provisions of this Exhibit B shall be permitted by Bank unless Grantor has paid
all costs and expenses of Bank incurred in connection with its processing of the
requested release, including, without limitation, all title endorsement
premiums, recording fees, inspection fees, and attorney fees.


11.

For purposes of this Exhibit B, the “Release Conditions” means the following:


(i)

Bank receives, at no cost to Bank, such endorsements to Bank’s title insurance
policies for the remaining Borrower’s Properties and other similar materials as
Bank may reasonably deem necessary;


(ii)

Grantor will prepare all documents and instruments for the release of the
relevant Borrower’s Property, which documents and instruments will be in form
and substance reasonably satisfactory to Bank, and Grantor shall pay all costs
and expenses incurred in connection with all such releases;


(iii)

Grantor shall give Bank written notice of its desire to obtain each such
release, which written notice must be received by Bank no later than five (5)
days prior to the date on which each such release is to be effected; and


(iv)

As a further condition to the release, if required by Bank, each guarantor of
the Forsyth Loan and the Gwinnett Loan must reaffirm all obligations under his
or its guaranty and confirm the amount guaranteed thereunder.


12.     For purposes of this Exhibit B, the following definitions apply:

  “Forsyth Parcel” means the parcel described and so indicated on “Exhibit C”
attached hereto and incorporated herein by this reference.


  “Fulton Loan Documents” means the Fulton Security Deed and all other documents
executed and delivered by Grantor in connection with the Fulton Security Deed.


--------------------------------------------------------------------------------

  “Fulton Parcel” means the parcel described on “Exhibit A” attached hereto and
incorporated herein by this reference.


  “Gwinnett Loan Documents” means the Gwinnett Security Deed and all other
documents evidencing, securing or otherwise pertaining to the Gwinnett Loan.


  “Gwinnett Parcel” means the parcel described and so indicated on “Exhibit C”
attached hereto and incorporated herein by this reference.


  “Release Price” for each of the Forsyth Parcel, Fulton Parcel and Gwinnett
Parcel is as follows:


  Forsyth Parcel: $4,077,000.00 plus all accrued and unpaid interest and other
indebtedness evidenced or secured by the Forsyth Loan Documents


  Fulton Parcel: $3,300,000.00


  Gwinnett Parcel: $8,175,000.00 plus all accrued and unpaid interest and other
indebtedness secured or secured by the Gwinnett Loan Documents.








--------------------------------------------------------------------------------


EXHIBIT C

LEGAL DESCRIPTION OF GWINNETT PARCEL AND FORSYTH PARCEL